*333OPINION
LARSEN, Justice.
In this direct appeal, appellant raises only one issue; that the evidence was insufficient to support his convictions for murder of the third degree and possessing an instrument of a crime. Appellant argues that this results from the Commonwealth’s failure to prove beyond a reasonable doubt that appellant, rather than one of his companions, fired the fatal shot. The evidence, however, established that regardless of who actually fired the fatal bullet, appellant and his companions acted in concert and collusion. Appellant is thus responsible for the crime as an accomplice or co-conspirator even if the shot in question was not fired from his gun. Commonwealth v. Bradley, 481 Pa. 223, 392 A.2d 688 (1978), cert. denied, 440 U.S. 938, 99 S.Ct. 1286, 59 L.Ed.2d 498 (1979); Commonwealth v. Johnson, 273 Pa.Super. 14, 416 A.2d 1065 (Special Transfer Docket 1979); and 18 Pa.C.S.A. § 306.
Consequently, the judgments of sentence are affirmed.